Citation Nr: 1142258	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-21 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial disability rating for a low back disability, in excess of zero percent prior to July 31, 2007, in excess of 10 percent from July 31, 2007 to February 21, 2008, and in excess of 20 percent from May 1, 2008.

2.  Entitlement to a higher initial disability rating for left lower extremity paresthesias, in excess of 10 percent prior to February 21, 2008, and in excess of zero percent from May 1, 2008.

3.  Entitlement to a higher initial disability rating for prostatic hyperplasia in excess of zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from July 1982 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In a June 2008 rating decision, the RO assigned a temporary total (100 percent) disability rating from February 21, 2008 to May 1, 2008 for the period of the Veteran's convalescence following spinal surgery.  As the Veteran is in receipt of the maximum rating for this period, there is no question regarding rating for the appeal period from February 21, 2008 to May 1, 2008.

In July 2008, the Veteran requested a personal hearing before a Veterans Law Judge, seated at the RO (i.e., Travel Board hearing).  In a February 2011 letter, the RO informed the Veteran that a hearing was scheduled for March 30, 2011, and advised the Veteran to appear at the RO at the appointed time to testify.  The record indicates that the Veteran did not appear for the scheduled hearing.  Since the date of the hearing, the Veteran has not presented good cause for his failure to appear and has not requested that the hearing be rescheduled; therefore, the appeal will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. 
§ 20.702(d) (2011).



FINDINGS OF FACT

1.  For the period prior to July 31, 2007, the Veteran's low back disability was manifested by degenerative disc disease confirmed by X-ray evidence causing noncompensable limitation of motion of the lumbosacral spine due to pain.

2.  For the period prior to July 31, 2007, the Veteran's low back disability was not manifested by degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour;vertebral body fracture with loss of 50 percent or more of the height; or incapacitating episodes having a total duration of at least one week but less than two weeks.

3.  From July 31, 2007 to February 21, 2008, the Veteran's low back disability was manifested by limitation of forward flexion of the thoracolumbar spine to, at worst, 20 degrees.

4.  From July 31, 2007 to February 21, 2008, the Veteran's low back disability was not manifested by unfavorable ankylosis of the entire thoracolumbar spine.

5.  From May 1, 2008, the Veteran's low back disability has been manifested by limitation of forward flexion of the thoracolumbar spine to, at worst, 45 degrees.

6.  From May 1, 2008, the Veteran's low back disability has not been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks but less than six weeks.

7.  For the period prior to February 21, 2008, the Veteran's left lower extremity paresthesias was manifested by moderate radiculopathy symptomatology, such as pain, moderate reflex loss, and muscular atrophy.  

8.  For the period prior to February 21, 2008, the Veteran's left lower extremity paresthesias was not manifested by moderately severe symptomatology.  

9.  For the period from May 1, 2008, the Veteran's left lower extremity paresthesias has been manifested by mild symptomatology, to include muscular atrophy and mild motor weakness.  

10.  For the period from May 1, 2008, the Veteran's left lower extremity paresthesias has not been manifested by moderate symptomatology.

11.  For the entire initial rating period under appeal, the Veteran's prostatic hyperplasia has been manifested by some decreased force of stream and dribbling.

12.  For the entire initial rating period under appeal, the Veteran's prostatic hyperplasia has not been manifested by the required wearing of absorbent materials which must be changed less than two times per day; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with post void residuals greater than 150 cc, uroflowmetry; markedly diminished peak flow rate (less than ten  cc/sec), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months; or daytime voiding interval less than one hour or awakening to void five or more times per night.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the period prior to July 31, 2007, the criteria for a higher initial rating of 10 percent, but no greater than 10 percent, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5010 (2011).

2.  Resolving reasonable doubt in the Veteran's favor, for the period from July 31, 2007 through February 20, 2008, the criteria for a higher staged rating of 40 percent, but no greater than 40 percent, for a low back disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5242 (2011).

3.  For the period from May 1, 2008, the criteria for a higher staged rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5242 (2011).

4.  Resolving reasonable doubt in the Veteran's favor, for the period prior to February 21, 2008, the criteria for a higher initial rating of 20 percent, but no greater than 20 percent, for left lower extremity paresthesias have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8620 (2011).

5.  Resolving reasonable doubt in the Veteran's favor, for the period from May 1, 2008, the criteria for a higher staged rating of 10 percent, but no greater than 10 percent, for left lower extremity paresthesias have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8620 (2011).

6.  For the entire initial rating period under appeal, the criteria for a higher initial in excess of zero percent for prostatic hyperplasia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7527 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice was provided to the Veteran in August 2006.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the appeals.  In August 2006, VA provided the Veteran with a comprehensive medical examination.  In March 2009, the RO provided the Veteran an additional VA medical examination to determine the current severity of the Veteran's low back and left leg disabilities.  As the respective August 2006 and March 2009 VA medical examination reports were written after interviews with the Veteran, reviews of the claims file, examinations of the Veteran, and contain findings regarding the severity of the Veteran's disabilities, the Board finds that the August 2006 and March 2009 VA examinations are adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  These 10 percent evaluations are combined, not added, under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. §4.71a, Diagnostic Code 5003. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 .

Disabilities of the spine usually are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Regardless of the criteria, when assigning a disability rating for an orthopedic disorder, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an orthopedic disorder must reflect functional limitation which is due to pain, as supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like. 

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

The Veteran's left leg paresthesias is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  Under that code, mild symptoamtology of paralysis of the sciatic nerve warrants a 10 percent evaluation, moderate symptomatology warrants a 20 percent rating, moderately severe symptomatology is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a. 

The Veteran's prostatic hyperplasia is evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527.  Diagnostic Code 7527 pertains to prostate gland injuries, infections, hypertrophy, and postoperative residuals.  It provides that ratings are to be based on voiding dysfunction or urinary tract infection (UTI), whichever is predominant.  

Ratings for voiding dysfunction are based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Regarding urine leakage (continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence), the lowest 20 percent rating is warranted when the wearing of absorbent materials which must be changed less than 2 times per day is required.  A 40 percent evaluation is merited for when the wearing of absorbent materials which must be changed 2 to 4 times per day is required.  The highest 60 percent rating is reserved for when the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is required.  Id.

Regarding frequency (urinary frequency), a 10 percent evaluation requires a daytime voiding interval between two and three hours or awakening to void two times per night.  A 20 percent rating is for a daytime voiding interval between one and two hours or awakening to void three to four times per night.  The highest evaluation of 40 percent is warranted for a daytime voiding interval of less than one hour or awakening to void five or more times per night.  Id.

Regarding obstructed voiding, obstructive symptomatology with or without stricture disease requiring dilation one to two times per year merits a noncompensable rating.  A 10 percent evaluation requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc, (2) uroflowmetry showing a markedly diminished flow rate (less than ten cc/second), (3) recurrent urinary tract infections secondary to obstruction, or (4) stricture disease requiring periodic dilation every two to three months.  The highest 30 percent rating is reserved for urinary retention requiring intermittent or continuous catheterization.  Id.

Rating Low Back Disability Prior to July 31, 2007

For the period prior to July 31, 2007, the Veteran essentially contends that the symptomatology of his low back disability was more severe than contemplated by the noncompensable (0 percent) rating assigned under Diagnostic Code 5242.  Service treatment records indicate that, in 1998, the Veteran underwent a discectomy of L5-S1.  In an August 2006 pre-discharge VA medical examination report, the Veteran reported experiencing mild, non-radiating back pain in the lower middle back several times per week, lasting 12 hours per episode.  Having reviewed the record of evidence, the Board finds that the Veteran's low back disability symptomatology for the period prior to July 31, 2007 more nearly approximates the criteria for the assignment of a 10 percent, but no greater than 10 percent, rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.

Relevant treatment records reflect that, for the period prior to July 31, 2007, there are no notations indicating that the Veteran experienced limitation of motion of the lower back allowing for a compensable rating under the General Rating Formula for Diseases and Injuries of the Spine.  In the August 2006 pre-discharge VA medical examination report, the VA examiner noted that, upon repetitive testing, the Veteran displayed full range of motion of the lower back without pain.  Treatment records for the period prior to July 31, 2007 also contain no complaint or diagnosis for muscle spasm, guarding, localized tenderness, or vertebral body fracture with loss of 50 percent or more of the height.  Therefore, the Veteran's low back disability symptomatology does not more nearly approximate the criteria required for a next higher 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the period prior to July 31, 2007.  Id.

Moreover, the treatment and lay evidence does not contain any notation stating that the Veteran experienced any incapacitating episodes due to his low back disability prior to July 31, 2007.  Therefore, the Veteran's low back disability symptomatology for the period prior to July 31, 2007 does not more nearly approximate that required for a 10 percent rating under Diagnostic Code 5243.  Id.

In order to warrant a 10 percent rating under the criteria used to evaluate degenerative arthritis, the Veteran's low back disability symptomatology must show at least noncompensable limitation of motion of the back due to arthritis, resulting in swelling, muscle spasm, or satisfactory evidence of painful motion.  In a July 2006 service treatment record, specifically an X-ray report, a service examiner diagnosed degenerative disc disease of the lower back.  The Board notes that the Veteran identified experiencing some pain in the lower back during the August 2006 pre-discharge VA medical examination report.  Upon physical examination, the August 2006 VA examiner reported that the Veteran did not experience observable pain upon motion of the back.  Yet, the Board notes that, subsequently, in a July 31, 2007 VA treatment record, a VA examiner noted that the Veteran experienced severe pain with flexion and extension.  

Having reviewed this evidence, the Board finds that, resolving all doubt in the Veteran's favor, the Veteran's low back disability symptomatology more nearly resembles that required for a 10 percent rating under Diagnostic Code 5003 for the period prior to July 31, 2007.  The evidence from that period indicates that the Veteran had both degenerative disc disease and complaints of pain in the back.  Furthermore, although the Veteran did not demonstrate pain upon motion of the back during the pre-discharge August 2006 VA medical examination report, the Veteran subsequently demonstrated severe pain upon flexion and extension of the back in a July 31, 2007 VA treatment record.  The Board notes that, as the August 2006 VA medical examination report was provided approximately two months prior to the Veteran's discharge, the July 2007 VA treatment record is actually one of the first treatment records written after the Veteran's discharge from service.  Although the treatment evidence does not indicate that the Veteran experienced limitation of motion of the back during the period prior to July 31, 2007, the Board finds the Veteran's lay accounts of low back pain from this period to be credible.  Considering these factors and resolving all doubt in the Veteran's favor, the Board finds that the Veteran's low back disability symptomatology more nearly matches that required for a 10 percent rating, but not greater than 10 percent, under Diagnostic Code 5003 for the period prior to July 31, 2007.  Id.

Having reviewed the evidence of record, the Board finds that the Veteran's low back disability symptomatology for the period prior to July 31, 2007 does not more nearly approximate that required for a next higher rating under any of the applicable diagnostic codes.  The Veteran's degenerative disc disease of the low back does not involve two or more major joints or two or more minor joint groups.  Moreover, the Veteran does not experience occasional incapacitating exacerbations.  Therefore, the Veteran's low back disability symptomatology for the period prior to July 31, 2007 does not more nearly approximate that required for a next higher 20 percent rating under Diagnostic Code 5003.  As explained above, the treatment records did not indicate that the Veteran experienced limitation of motion of the lumbosacral spine allowing for a compensable rating under Diagnostic Code 5242 prior to July 31, 2007.  Therefore, the Veteran's low back disability symptomatology for the period prior to July 31, 2007 does not more nearly approximate that required for a next higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Id.

As noted above, during the period prior to July 31, 2007, the Veteran reported experiencing pain in his back.  Yet, the treatment evidence does not show additional loss of function or motion of the lumbar spine due to pain or flare-ups of pain, supported by adequate pathology, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate loss of forward flexion of the spine greater than 60 degrees but less than 30 degrees as required for the next higher 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  Id.  Moreover, the Board notes that the treatment and lay evidence for the applicable period does not contain any notation stating that the Veteran experienced any incapacitating episodes due to his low back disability.  Therefore, the Veteran's low back disability symptomatology for the period prior to July 31, 2007 does not more nearly approximate that required for a 10 percent rating under Diagnostic Code 5243.  Id.

For the above reasons, the Board finds that the Veteran's low back disability symptomatology for the period prior to July 31, 2007 does not more nearly approximate that required for a higher initial rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5242, 5243.  As the preponderance of the evidence weighs against the Veteran's claim for an increased rating in excess of 10 percent for this particular period, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Low Back Disability from July 31, 2007 to February 21, 2008

For the period from July 31, 2007 to February 21, 2008, the Veteran essentially contends that the symptomatology of his low back disability was more severe than contemplated by the 10 percent rating initially assigned under Diagnostic Code 5242.  

Having reviewed the record of evidence, the Board finds that the Veteran's low back disability symptomatology for the period from July 31, 2007 to February 21, 2008 more nearly approximates the criteria for a higher staged rating of 40 percent, but no greater than 40 percent, under Diagnostic Code 5242.  38 C.F.R. 
§ 4.71a.  The Board finds that the Veteran's back disability has been manifested by severe limitation of forward flexion, more nearly approximating that required for a 40 percent rating under Diagnostic Code 5242.  In a July 31, 2007 VA treatment record, a VA examiner noted that the Veteran experienced severe pain upon flexion and extension of the back.  In a subsequent October 2007 private treatment record, upon limitation of motion testing, a private examiner noted 20 degrees of forward flexion and 20 degrees of extension.  Treatment records indicate that the Veteran subsequently underwent surgery on February 21, 2008 due to his low back disability.  As the Veteran experienced limitation of forward flexion to less than 30 degrees during this time period, the Board finds that the low back disability symptomatology more nearly approximates that required for a 40 percent rating under Diagnostic Code 5242 for the period from July 31, 2007 to February 21, 2008.  

After a review of all evidence, lay and medical, the Board finds that the record of evidence does not indicate sufficient low back disability symptomatology more nearly approximating that required for a rating in excess of 40 percent for the period from July 31, 2007 to February 21, 2008.  The evidence does not show impairment that more nearly approximates unfavorable ankylosis of the entire thoracolumbar spine during this period, as required for the next higher 50 percent rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a.

The Board notes that, for the period from July 31, 2007 to February 21, 2008, the Veteran reported experiencing pain in his back.  In a September 2007 private treatment record, the Veteran reported experiencing back pain of such intensity that he felt as if he were unable to tolerate sitting.  Yet, the treatment evidence does not show additional loss of function or motion of the lumbar spine due to pain or flare-ups of pain, supported by adequate pathology, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate unfavorable ankylosis of the thoracolumbar spine as required for the next higher 50 percent rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  Moreover, the record does not indicate that the Veteran has experienced incapacitating episodes, requiring physician-prescribed bed rest, of low back symptomatology having a total duration of at least six weeks as required for the next higher 60 percent rating under Diagnostic Code 5243.  Id.  

For the above reasons, the Board finds that the Veteran's low back disability symptomatology for the period from July 31, 2007 to February 21, 2008 does not more nearly approximate that required a staged rating in excess of 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, 5243.  As the preponderance of the evidence weighs against the Veteran's claim for a rating in excess of 40 percent for this particular period, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Low Back Disability from May 1, 2008

For the period from May 1, 2008, the Veteran essentially contends that the symptomatology of his low back disability was more severe than contemplated by the 20 percent rating assigned under Diagnostic Code 5242.  

Having reviewed the record of evidence, the Board finds that the Veteran's low back disability symptomatology for the period from May 1, 2008 does not meet the criteria for a higher rating in excess of 20 percent under Diagnostic Code 5242 or 5243.  38 C.F.R. § 4.71a.  For the period from May 1, 2008, the low back disability has not been manifested by severe limitation of forward flexion, more nearly approximating that required for a 40 percent rating under Diagnostic Code 5242.  In a March 2009 VA medical examination report, upon limitation of motion testing, the VA examiner noted 45 degrees of forward flexion with pain at the end range and 20 degrees of extension.  As the Veteran's low back disability did not demonstrate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, the Board finds that the low back disability symptomatology does not more nearly approximate that required for the next higher 40 percent rating under Diagnostic Code 5242 for the period from May 1, 2008.  Id.  

The Board notes that, in the March 2009 VA medical examination report, the Veteran reported experiencing pain primarily in the midline L5-S1 section.  The Veteran stated that it measured a two out of ten in intensity and an eight out of ten in intensity upon flare-ups.  He stated that he could sit for sixty minutes, but had to shift positions frequently.  He indicated that he could no longer mountain bike due to back pain.  He stated that he would experience flare-ups about every four days after exercise or trying to ride a motorcycle.  The flare-ups could be treated with medication, specifically Tylenol, which did help.  The flare-ups would generally last for 12 hours or more.  The Veteran experienced no incapacitating episodes requiring bedrest in the past year.  

The Board finds the Veteran's report of low back pain to be credible.  Yet, the evidence does not show additional loss of function or motion of the lumbar spine due to pain or flare-ups of pain, supported by adequate pathology, or any such additional functional loss due to weakened movement, excess fatigability, incoordination, or flare-ups of such symptoms, to a degree that would more nearly approximate forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine as required for the next higher 40 percent rating under Diagnostic Code 5242.  38 C.F.R. § 4.71a.  Moreover, the record does not indicate that the Veteran has experienced any incapacitating episodes, having a total duration of at least four weeks but less than six weeks for the period from May 1, 2008, as required for the next higher 40 percent rating under Diagnostic Code 5243.  Id.  

For the above reasons, the Board finds that the Veteran's low back disability symptomatology for the period from May 1, 2008 does not more nearly approximate that required for a 40 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As the preponderance of the evidence weighs against the Veteran's claim for an increased rating in excess of 20 percent for this particular period, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating for Left Lower Extremity Paresthesias prior to February 21, 2008

For the period prior to February 21, 2008, the Veteran essentially contends that the symptomatology of his left lower extremity paresthesias was more severe than contemplated by the 10 percent rating assigned under Diagnostic Code 8620.  Specifically, the Veteran contends that, as a result of treatment in service, he experienced both symptoms of muscle atrophy and a loss of strength in his left leg during the period prior to February 21, 2008.  

Having reviewed the record of evidence, the Board finds that the Veteran's left lower extremity paresthesias symptomatology for the period prior to February 21, 2008 meets the criteria for the assignment of a 20 percent, but no greater than 20 percent, rating under Diagnostic Code 8620.  38 C.F.R. § 4.124a.  

Specifically, the Board notes that, prior to February 21, 2008, the Veteran experienced lower extremity paresthesias symptomatology more nearly approximating the moderate symptomatology contemplated by the 20 percent rating criteria under Diagnostic Code 8620.  In the August 2006 pre-discharge VA medical examination report, the Veteran reported experiencing residuals of a 1997 discectomy of L5-S1, resulting in daily paresthesias, lasting throughout the day.  The Veteran stated that he did not wear a brace nor had he undergone injection therapy.  The Veteran reported flare-ups with heavy lifting, prolonged sitting, or prolonged standing.  The Veteran stated that the disability had not affected his activities of daily living, nor had it caused him to miss any work in the past 12 months.  

Upon physical examination, the August 2006 VA examiner noted slight atrophy in the Veteran's left calf muscle.  Specifically, the VA examiner indicated the Veteran's right calf muscle was 16 1/2 inches in circumference while the left calf muscle was 16 inches in circumference.  The VA examiner noted that the Veteran's sensation in the left calf was intact.  Upon neurological testing, deep tendon reflexes were 2+/4 bilaterally.  Motor strength and sensation were both intact.  Peripheral pulses were intact.  

Reviewing the post-discharge evidence, in a July 2007 VA treatment record, the Veteran indicated that he experienced radiating low back pain into the lower extremity with severe pain measuring a nine on a scale of 10.  

In a subsequent August 2007 VA treatment record, the Veteran reported experiencing numbness of the left leg lateral and intermittent pain radiating to the left leg lateral.  Upon testing, the VA examiner found no sensory abnormalities or evidence of peripheral neuropathy.  Subsequently, in an August 2007 private treatment record, the Veteran reported experiencing lower left extremity pain worsening by the end of the day.  Upon manual traction testing, the private examiner noted that the Veteran tolerated manual traction without increased symptomatology.

In an October 2007 VA treatment record, the Veteran reported experiencing low back pain radiating to his left buttock since July.  The Veteran stated that he experienced aches down to his left ankle and left lateral leg.  He stated that he no leg weakness.  Upon examination, the VA examiner noted no problems with gait and normal neurological sensation in the leg.  The diagnosis was subjective "aching" in the left lateral leg.   

In a September 2007 VA physical therapy treatment record, the Veteran reported experiencing pain over the last five weeks.  The Veteran stated that he had experienced improvement in the past 24 hours, but still could not sit or bear weight on the left lower extremity.  The VA physical therapist reported decreased postural strength and awareness.  The VA physical therapist also stated that pain limited prolonged posture tolerance such as sitting or standing.

In an October 2007 VA MRI report, the Veteran reported experiencing pain down the left lower extremity.  The VA examiner noted significant left neural foraminal and left paracentral disk protrusion/extrusion, significantly obstructing the left neural foramina.  The VA examiner stated that the protrusion/extrusion might have been causing the Veteran's claimed symptomatology.

In an October 2007 private treatment record, the Veteran reported leg pain from the left buttock to the posterolateral thigh to the posterolateral calf to the level of the ankle.  The pain did not extend to the foot nor did it occur on the right side.  The Veteran indicated associated numbness and tingling in the distribution.  Currently, the pain had localized itself from the distal thigh to the ankle.  He denied loss of bowel or bladder function and denied ataxia.  The pain was made worse with prolonged activity of any type, such as sitting or standing.  He indicated experiencing some relief in lying flat, but would have to change positions frequently for comfort.  He additionally described some left-sided groin pain, but no saddle numbness.

Upon physical examination, the October 2007 private examiner noted that the Veteran had a normal reciprocating gait.  The Veteran was able to raise up his toes and back on his heels, and move easily to the examination table without assistance.  The Veteran's motor strength on the left was normal.  The Veteran had reduced light-touch sensation L5 and S1 distributions from the knee distally on the left and grossly intact on the right.  Clonus and Babinski were absent.  Deep tendon reflexes were 2+/4 in the quadriceps bilaterally.  Deep tendon reflexes were 0/4+ on the left and 1+/4 on the right at the Achilles.  There was no pain with internal rotation of the hips bilaterally.  Straight leg raise was markedly positive on the left at 20 degrees and there was positive cross straight leg raising when extending the right leg causing pain on the left.  The Veteran did have some difficulty with single leg heel raising on the left compared with on the right.  

In an October 2007 private treatment record, a VA examiner noted that the Veteran could raise up on his toes, back on his heels, and perform single-leg heel raises bilaterally.  Yet, the Veteran had marked atrophy on the left.  The Veteran also had negative straight leg raises bilaterally.  In a November 2007 private treatment record, the private examiner stated that the atrophy in the Veteran's left lower extremity was caused by nerve damage related to the Veteran's low back disability.

From this record of evidence, for the period prior to February 21, 2008, the Board finds that the Veteran's left leg paresthesias more nearly approximates the moderate symptomatology contemplated by a 20 percent rating under Diagnostic Code 8620.  The Board notes that, in the August 2006 VA medical examination report, the VA examiner noted that the Veteran still had sensation in the left calf.  Yet, the examiner also noted atrophy in the left calf.  In a November 2007 private treatment record, a private examiner indicated that the atrophy was related to the Veteran's low back disability.  Moreover, the post-discharge records indicate that the Veteran was experiencing pain in the leg, causing difficulty with standing and sitting, caused by nerve damage resulting from Veteran's service-connected low back disability.  Although an October 2007 private examiner noted that the Veteran could ambulate and had normal motor strength in the leg, deep tendon reflexes in the left leg at the Achilles were largely absent and deep tendon reflexes were only 2+/4 at the quadriceps.  Given this evidence of leg atrophy, lack of reflexes and nerve damage symptomatology resulting in pain in the left leg, the Board finds that the Veteran's left leg paresthesias symptomatology for the period prior to February 21, 2008 more nearly approximates that required for a 20 percent rating under Diagnostic Code 8620.  38 C.F.R. § 4.124a. 

Having reviewed the evidence of record, the Board finds that, for the period prior to February 21, 2008, the Veteran's left leg paresthesias has not been manifested by severe symptomatology more nearly approximating that required for a 40 percent rating under Diagnostic Code 8620.  The Board has taken into account the Veteran's reports of pain in the left leg related to the paresthesias.  Moreover, the Board notes that the Veteran has atrophy of the left calf.  Yet, VA and private examinations indicate that, during the time period in question, the Veteran's gait was largely unaffected by the left leg paresthesias.  The Veteran did not require any assistive devices to ambulate.  In an October 2007 private treatment record, a private medical examiner reported that the Veteran had "marked" atrophy of the left lower extremity, symptomatology usually associated with a 60 percent rating under Diagnostic Code 8620.  Yet, the record indicates that the atrophy in question consisted of the loss of half an inch in circumference of the left calf compared with the right.  

For the above reasons, the Board finds that the Veteran's left leg paresthesias symptomatology for the period prior to February 21, 2008 does not more nearly approximate that required for a 40 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  As the preponderance of the evidence weighs against the Veteran's claim for a higher rating in excess of 20 percent for this particular period, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating for Left Lower Extremity Paresthesias from May 1, 2008

For the period from May 1, 2008, the Veteran essentially contends that the symptomatology of his left lower extremity paresthesias is more severe than contemplated by the noncompensable percent rating assigned under Diagnostic Code 8620.  Specifically, in the March 2008 VA medical examination report, the Veteran stated that he experiences numbness in the ball of his left foot.  The Veteran also stated that he now walks with a limp and could only sit for 60 minutes at a time, shifting positions throughout.  

Having reviewed the record of evidence, the Board finds that the Veteran's lower extremity paresthesias symptomatology for the period from May 1, 2008 meets the criteria for the assignment of a 10 percent, but no greater than 10 percent, rating under Diagnostic Code 8620.  Specifically, the Board finds that for this period the Veteran experienced lower extremity paresthesias symptomatology more nearly approximating the mild symptomatology contemplated by a 10 percent rating criteria under Diagnostic Code 8620.  38 C.F.R. § 4.124a.

The evidence includes a March 2009 VA medical examination report, in which the VA examiner noted that the Veteran's gait was slightly stiff and mildly hip-flexed.  The VA examiner indicated that the Veteran appeared cautious with all movements even when sitting or moving around in his chair.  The Veteran could toe-walk, heel-walk and squat.  Patellar reflexes were 2+ bilaterally.  The Veteran's right Achilles reflex was 3+ and the left Achilles reflex was 1+.  Sensation was fully intact to pinprick and light touch.  Strength was 5- in the left foot inverters and everters.  Toe-raises were notably more difficult on the left than the right, but the Veteran was able to perform 10 such toe raises.  Otherwise leg strength was normal.  The Veteran's left calf was 2.5 centimeters less in circumference than the right calf.  In summary, the VA examiner diagnosed residual left L5 radiculopathy and mild left L5 motor weakness.  Given the continued presence of atrophy of the left calf and the mild motor weakness caused by paresthesias, the Board finds that the Veteran's left leg paresthesias symptomatology for the period prior from May 1, 2008 more nearly approximates that required for a 10 percent rating under Diagnostic Code 8620.  38 C.F.R. § 4.124a.

Having reviewed the evidence of record, the Board finds that the Veteran's left leg paresthesias has not been manifested by moderate symptomatology more nearly approximating that required for a 20 percent rating under Diagnostic Code 8620.  The Board has taken into account the Veteran's reports of numbness, disturbance of gait and difficulties sitting due to the paresthesias.  Yet, the Veteran does not require any assistive devices to ambulate.  Moreover, testing indicates the Veteran did not experience any sensory disorders related to the paresthesias.  During the period in question, the record indicates that Veteran's left calf atrophy consisted of a loss of only 2.5 centimeters in circumference of the left calf compared with the right.  

For the above reasons, the Board finds that the Veteran's left leg paresthesias symptomatology for the period from May 1, 2008 does not more nearly approximate that required for a 20 percent rating under Diagnostic Code 8620.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620.  As the preponderance of the evidence weighs against the Veteran's claim for an increased rating in excess of 10 percent for this particular period, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Prostatic Hyperplasia

For the entire initial rating period under appeal, the Veteran essentially contends that the symptomatology of his prostatic hyperplasia was more severe than contemplated by the noncompensable percent rating assigned under Diagnostic Code 7527.  Specifically, in an August 2007 statement, the Veteran reported experiencing decrease of stream during urination.  

Having reviewed the record of evidence, the Board finds that the Veteran's prostatic hyperplasia does not meet or more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7527.  38 C.F.R. § 4.115b.  Specifically, the Board finds that throughout the pendency of this appeal the Veteran's prostatic hyperplasia is not manifested by symptomatology allowing for a compensable rating.  

Reviewing the evidence of record, in a May 2006 service treatment record, the Veteran reported experiencing post-void dribbling during which a small amount of urine would leak after urinating.  The amount of the leakage was a small dribble.  The examiner diagnosed benign prostatic hyperplasia.  In an August 2006 pre-discharge VA medical examination report, the Veteran stated that he experienced difficulty emptying his bladder, but indicated that he did not experience dysuria or nocturia.  The Veteran reported that he had not experienced any effect on his daily activities or work due to this disorder.  In an August 2007 VA treatment record, the Veteran reported no hematuria, painful inability to urinate, dysuria, or pain in the flank.  In an additional August 2007 VA treatment record, the Veteran reported experiencing a smaller urinary stream with post-void dribbling.  Subsequent treatment records contain no notation indicating report or diagnosis of the Veteran's service-connected urinary disability.  Moreover, the Veteran has not made any statements regarding this disability since July 2007.  

As noted above, Diagnostic Code 7527 provides that ratings are to be based on voiding dysfunction or urinary tract infection (UTI), whichever is predominant.  The Veteran's prostatic hyperplasia is manifested by voiding dysfunction.  In this matter, the Veteran's genitourinary disability symptomatology does not more nearly approximate any criteria allowing for a compensable rating.  Although the Veteran reported urine leakage, the evidence does not indicate that he wears any absorbent materials as a result.  Therefore, the symptomatology does not more nearly approximate that allowing for a 10 percent rating for urine leakage.  38 C.F.R. § 4.115b.

The Veteran's hyperplasia also has not manifested urinary frequency such that the Veteran experiences a daytime voiding interval between two and three hours or awakening to void two times per night.  Therefore, the symptomatology does not more nearly approximate that allowing for a 10 percent rating for urinary frequency.  38 C.F.R. § 4.115b.

Although the Veteran reported decreased force of stream, the evidence does not indicate post void residuals greater than 150 cc, uroflowmetry showing a markedly diminished flow rate (less than ten cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months.  Therefore, the symptomatology does not more nearly approximate that allowing for a 10 percent rating for urinary obstruction.  38 C.F.R. § 4.115b. 

For the above reasons, the Board finds that the Veteran's prostatic hyperplasia symptomatology does not more nearly approximate that required for a compensable percent rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527.  As the preponderance of the evidence weighs against the Veteran's claim for a higher initial rating, the benefit of the doubt doctrine is not applicable for this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a low back disability, left leg paresthesias, or prostatic hyperplasia.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected low back disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back disability is specifically contemplated by the schedular rating criteria (Diagnostic Codes 5003, 5242, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Codes 5003 and 5242 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of painful arthritis, and for limitation of motion associated with the arthritis, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's low back disability has been manifested by arthritic pain, resulting in limitation of motion of the back.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitation of motion of the back due to the degenerative disc disease.

Regarding the Veteran's left lower extremity paresthesias, the Board finds that the symptomatology and impairment caused by this disability is contemplated by the schedular rating criteria of Diagnostic Code 8620 (also Diagnostic Code 8520, 8720).  The schedular rating criteria at Diagnostic Code 8620 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the presence of incomplete paralysis of the lower extremity and muscular atrophy.  In this case, considering the lay and medical evidence, the Veteran's left lower extremity disability has been manifested by muscular weakness, pain, and atrophy.  The schedular rating criteria specifically allows for ratings based on the severity of the paresthesias symptomatology.  

Regarding the Veteran's prostatic hyperplasia, the Board finds that the symptomatology and impairment caused by this disability is contemplated by the schedular rating criteria of Diagnostic Code 7527.  The schedular rating criteria at Diagnostic Code 7527 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on the severity of voiding dysfunction.  In this case, considering the lay and medical evidence, the Veteran's prostatic hyperplasia has been manifested by weak force of stream and some leakage. The schedular rating criteria specifically allows for ratings based on such symptomatology.  

As the schedular evaluations contemplate the Veteran's level of disability and symptomatology of the low back disability, the left lower extremity paresthesias, and prostatic hyperplasia, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's disabilities, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell, Shipwash.


ORDER

An initial rating for a low back disability of 10 percent but no higher for the period prior to July 31, 2007 is granted; of 40 percent but no higher for the period from July 31, 2007 to February 21, 2008 is granted; and in excess of 20 percent for the period from May 1, 2008 is denied.  

An initial rating for left lower extremity paresthesias of 20 percent but no higher for the period prior to February 21, 2008 is granted; and of 10 percent but no higher for the period from May 1, 2008 is granted.

For the entire initial rating period under appeal, an initial rating in excess of zero percent for prostatic hyperplasia is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


